IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

LENORRIS Q. PARKER,                      NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Appellant,                         DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-2940

STATE OF FLORIDA,

     Appellee.
_____________________________/

Opinion filed September 22, 2016.

An appeal from an order of the Circuit Court for Leon County.
Kevin J. Carroll, Judge.

Lenorris Q. Parker, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, RAY, and OSTERHAUS, JJ., CONCUR.